1    Tom McAvity, 034403
     Phoenix Fresh Start Bankruptcy
2
     4602 E Thomas Rd, Ste S-9
3
     Phoenix AZ 85018
     Email: documents@phxfreshstart.com
4    Phone: 602-598-5075
     Attorney for Debtor
5

6
                             IN THE UNITED STATES BANKRUPTCY COURT
7
                                     FOR THE DISTRICT OF ARIZONA
8
     In re:                                           )           Chapter: 13
9                                                     )
                                                      )           Case No.: 2-20-bk-02718-EPB
10   ANIKA BOYD WRIGHT,                               )
                                                      )           OBJECTION TO PROPOSED
11                                   Debtor.          )              DISMISSAL ORDER
                                                      )
12                                                    )
13

14            Comes now the above-named Debtor, ANIKA BOYD WRIGHT, by and through counsel

15
     of record and hereby objects to the Chapter 13 Trustee’s proposed Dismissal Order lodged
     August 26, 2020, and docketed at docket no. 25 in the above-captioned Chapter 13 proceeding
16
     and moves this Court to deny the Chapter 13 Trustee’s Proposed Dismissal Order. Debtor
17
     represents the following in support of her motion:
18

19            1.    The Trustee's Motion states that the reason for lodging a dismissal order is for
20   failure of the Debtor to comply with the Recommendation and bring payments current.

21

22
              2.    Debtor has been unable to comply with Trustee recommendations due to a delay
     by the Internal Revenue Service in filing its proof of claim.
23

24
              3.    Debtor’s counsel has made several attempts at prompting the IRS to file a proof of
25
     claim and as of August 31, 2020, Counsel is now informed that the IRS has assigned this case to
26
     a representative for expedited filing of a proof of claim.
27

28

     Objection


     Case 2:20-bk-02718-EPB         Doc 26 Filed 08/31/20 Entered 08/31/20 13:41:35                Desc
                                    Main Document     Page 1 of 2
            4.      Debtor expects a proof of claim to be filed by the IRS not later that the
1
     governmental bar date of September 9, 2020.
2

3

4

5
                                        PRAYER FOR RELIEF

6    WHEREFORE, Debtor prays that the Court deny the Chapter 13 Trustee’s Proposed Dismissal
7    Order and grant Debtor until September 30, 2020 to comply with Trustee Recommendations.

8
            Dated: August 31, 2020.
9

10
                                                                  Respectfully submitted:
11                                                                _/s/ Tom McAvity
                                                                  Tom McAvity, 034403
12
                                                                  Phoenix Fresh Start Bankruptcy
13                                                                4602 E Thomas Rd
                                                                  Phoenix AZ 85018
14                                                                Attorney for Debtor
15

16

17

18

19                                    CERTIFICATE OF SERVICE
20
            This is to certify that the foregoing was submitted on August 31, 2020 in the United
21   States Bankruptcy Court for filing and transmittal of notice of electronic filing to the United
22   States Trustee, the Chapter 13 Trustee and the ECF registrants, including counsel for each of
23   debtors’ mortgage creditors, appearing in this case.

24

25
            By: /s/Tom McAvity_______________________
26

27

28

     Objection


     Case 2:20-bk-02718-EPB         Doc 26 Filed 08/31/20 Entered 08/31/20 13:41:35                    Desc
                                    Main Document     Page 2 of 2
